Citation Nr: 1642564	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-30 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for degenerative osteoarthritis with chronic low back pain (lumbar spine disability), in excess of 10 percent for the period from July 11, 2001 to March 17, 2015, and in excess of 40 percent for the period from March 17, 2015.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1977 to August 1981.  The Veteran had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Montgomery, Alabama, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The March 2010 rating decision granted service connection for the lumbar spine disability, initially assigning a 10 percent disability rating effective July 11, 2001.  An August 2015 rating decision assigned a higher 40 percent rating for the lumbar spine disability from March 17, 2015.  Although a higher rating has been assigned for the lumbar spine disability for part of the initial rating period on appeal, as reflected in the August 2015 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for the lumbar spine disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Lumbar Spine Disability Rating

The issue of higher initial rating for the lumbar spine disability is remanded for further VA examination.  Recently, in Correia v. McDonald, 28 Vet.App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of  38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted at the most recent March 2015 VA examination.  As such, the Board is remanding for further VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

2. Thereafter, the issue of higher initial rating for the lumbar spine disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




